Exhibit 10.18

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made and entered
into as of March 7, 2019 (the “Effective Date”), by and between Natasha Giordano
(the “Executive”) and PLx Pharma Inc., a Delaware corporation (the “Company”),
for the purpose of amending that one certain Employment Agreement, dated October
1, 2015 (the “Agreement”), by and between the parties.

 

NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein and the Agreement, the parties agree as follows:

 

Section 3.1 of the Agreement is hereby amended in its entirety, effective as of
the Effective Date, to read as follows:

 

3.1 Base Salary. Effective on February 1, 2019, the Company shall pay the
Executive an annual rate of base salary of Four Hundred Seventy-Five Thousand
Dollars ($475,000). Such base salary shall be paid consistently with the
Company’s then current pay practices. The Executive’s base salary shall be
reviewed at least annually by the Compensation Committee and the Compensation
Committee may, but shall not be required to, other than as provided above,
increase (but not decrease) the base salary during the Employment Term. The
Executive’s annual base salary, as in effect from time to time, is hereinafter
referred to as “Base Salary.”

 

Section 3.2 of the Agreement is hereby amended in its entirety, effective as of
the Effective Date, to read as follows:

 

3.2      Annual Bonus. The Executive shall be eligible to receive an annual
bonus pursuant to a bonus plan approved by the Board based on satisfaction of
performance criteria to be established by the Compensation Committee, with a
target of fifty percent (50%) of Base Salary (“Target Bonus”). Payment of the
annual bonus, if any, shall be made in the same manner and at the same time that
other senior-level executives receive their annual incentive compensation
awards, the actual amount of which and date upon which it is payable by the
Company to be determined by the Board in its discretion; provided that, if
granted, any annual bonus shall not exceed 150% of the Target Bonus. Any such
bonuses shall be subject to all applicable withholding requirements.

 

Section 4.1(c) of the Agreement is hereby amended in its entirety, effective as
of the Effective Date, to read as follows:

 

4.1(c)          For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the following, in each case during the Employment Term
without the Executive’s written consent:

 

 

(i)

The Company employees a person besides Executive as President or Chief Executive
Officer;

 

 

(ii)

a material reduction in the Executive’s Base Salary, bonus opportunity, or
benefits;

 

 

--------------------------------------------------------------------------------

 

 

 

(iii)

any material breach by the Company of any material provision of this Agreement,
which breach, if curable, remains uncured for a period of thirty (30) days after
receipt by the Company of written notice from the Executive of such breach,
which notice shall contain the specific reasonable cure requested by the
Executive; or

 

 

(iv)

a material diminution in the Executive’s title, authority, duties or
responsibilities (other than temporarily while the Executive is physically or
mentally incapacitated or as required by applicable law) or a requirement that
the Executive report to a corporate officer or executive instead of reporting
directly to the Board, taking into account the Company’s size; provided, that no
diminution of the Executive’s title, authority, duties or responsibilities shall
be deemed to occur solely as a result of the Company (or its successor or
Parent) no longer being a publicly traded entity;

 

 

(v)

the Company requires the Executive to engage in dishonest or illegal conduct; or

 

 

(vi)

the relocation of Executive’s principal office to a location more than 50 miles
from the current location as of the Effective Date, except for travel reasonably
required in the performance of Executive’s responsibilities.

 

The Executive cannot terminate her employment for Good Reason unless she has
provided written notice to the Company of the existence of the circumstances
providing grounds for termination for Good Reason within ninety (90) days of the
initial existence of such grounds and the Company has had at least thirty (30)
days from the date on which such notice is provided to cure such circumstances
(to the extent curable). If the Executive does not terminate her employment for
Good Reason within one hundred twenty (120) days after the first occurrence of
the applicable grounds, then the Executive will be deemed to have waived her
right to terminate for Good Reason with respect to such grounds.

 

 

Except as expressly amended by this Amendment, the parties do hereby ratify and
confirm the Agreement in its entirety.

 

Terms not defined in this Amendment shall have the meanings set forth in the
Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

  PLX PHARMA INC.       By: /s/ Michael J. Valentino    

Michael J. Valentino

Executive Chairman of the Board

 

 

EXECUTIVE

 

 

Signature: /s/ Natasha Giordano          

Print Name: Natasha Giordano

 